Mr. Justice Lawrence delivered the opinion of the Court: The question upon this record, is, whether the death of the mother abates a bastardy proceeding commenced during her life, under the statute. The Circuit Court so held, but we cannot concur in that opinion. Such a construction is not required by the language of the act, and would defeat its object. The object is, to compel the putative father to secure the public, as well as the mother, against liability for the support of the child, by a proceeding in the name of the people. The mother is not a party to the record, although allowed to control the suit and made liable for the costs, in case the defendant is discharged. The mother not being a party, there is no technical reason for the abatement of the suit, and its prosecution may be more important to the public than if the mother had not died. The judgment is reversed and the cause remanded. Judgment r&óersed: